DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 11/10/2020. Claims 1-14 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0232488 (“Levine”), and further in view of US 2021/0387330 (“Marvin”). 
Regarding claim 1, Levine discloses a method implemented by one or more processors (see [0064], where “Experience collector engine 112, replay buffer 122, training engine 114, and policy network 124 are illustrated in FIG. 1 as separate from the robots 180A and 180B. However, in some implementations, all or aspects of one or more of those components may be implemented on robot 180A and/or robot 180B (e.g., via one or more processors of robots 180A and 180B).”), the method comprising: 
determining a pose of a mobile robot within a real world training workspace (see [0054], where “FIG. 2 includes a phantom and non-phantom image of the robot 180A showing two different poses of a set of poses struck by the robot 180A and its end effector in traversing along the path 201.”; see also fig 5, where training flowchart is shown. see also fig 3, block 358. See also [0069], where “At block 358, the system identifies a current state. The current state can include the current robot state and/or the current state of one or more environmental objects. The current state of the environmental objects can be determined based on sensors attached to those environmental objects and/or based on sensor data from the robot.”; see also [0072], where “As described with respect to method 500 of FIG. 5, the instance and other instances from other robots may be used during training to update the policy parameters. In some implementations, the experience data may include data indicating the current state of block 358, the action of 360, and/or the observed reward and/or subsequent state of block 362.”; see also [0005], where “The current state can include the state of the robot (e.g., angles of joints of the robot, position(s) of end effector(s) of the robot, and/or their time derivatives) and/or the current state of one or more components in the robot's environment (e.g., a current state of sensor(s) in the robot's environment, current pose(s) of target object(s) in the robot's environment).”; the arm/end-effector of the robot is moving. So, the robot shown in fig 1 is a mobile robot); 
selecting(see [0020], where “In some implementations, a method is provided that includes, by one or more processors of a given robot: performing a given episode of explorations of performing a task based on a policy network having a first group of policy parameters”; see also [0023], where “The policy network can include or consist of a neural network model, and each of the updated policy parameters can define a corresponding value for a corresponding node of a corresponding layer of the neural network model.”; task is performed based on a policy network, so a policy network is selected), wherein (see fig 5, where policy network is updated based on robot current state (pose) in the real world training workspace. See also fig 3); and 
for each of a plurality of iterations (see [0029], where “Receiving the given instance can occur in one iteration of a plurality of experience data iterations of receiving instances of experience data from the given robot, where the plurality of experience data iterations occurring at a first frequency. Training the reinforcement model to generate the updated parameters can include performing a plurality of training iterations including: a first training iteration of training of the policy network based at least in part on the given instance and the additional instances; and one or more additional training iterations of training of the policy network based on yet further instances of experience data from a plurality of the robots. The training iterations can occur at a second frequency that is a greater frequency than the experience data iterations.”), and until one or more conditions are satisfied:
determining current state data of the mobile robot (see fig 3, block 358. See also [0069], where “At block 358, the system identifies a current state. The current state can include the current robot state and/or the current state of one or more environmental objects.”), 
using the selected policy network and the corresponding current state data to determine one or more corresponding actions (see fig 3, block 360. See also [0070], where “At block 360, the system selects an action to implement based on the current state and based on the policy network. For example, the system may apply the current state as input to a reinforcement learning policy model and generate, over the model based on the input, output that indicates an action to implement.”), 
storing a corresponding training instance in association with the selected corresponding policy network (see fig 4, where a method of storing instances of experience data is shown. See also fig 3, block 354, where a policy network is selected and updated. See also [0067], where “At block 354, the system syncs policy parameters of a policy network used by the system based on updated parameters, if any updated parameters are available. For example, the system may replace one or more policy parameters of the policy network with one or more recently updated policy parameters generated based on the method 500 of FIG. 5.”), the corresponding training instance including at least the corresponding current state data and the one or more corresponding actions (see fig 4, block 454 and 456. See also [0082], where “For example, the robots may each be implementing the method 300 of FIG. 3 and block 454 may be performed in response to each instance of performance of block 364 of the method 300.”; method 300 include current state data (block 358) and corresponding action (block 360)), and 
implementing the one or more corresponding actions at the mobile robot (see fig 3, block 362. See also [0071], where “At block 362, the system executes the action and observes the reward and the subsequent state that results from the action. For example, the system may generate one or more motion commands to cause one or more of the actuators to move and effectuate the action. ”).
Levine does not disclose the following limitation:
selecting, from a plurality of disparate policy networks each being for a corresponding component of locomotion, a corresponding policy network.
However Marvin discloses a method comprising selecting, from a plurality of disparate policy networks each being for a corresponding component of locomotion, a corresponding policy network (see [0010], where “In some example embodiments, the robot includes an RL agent that is configured to learn a first policy to maximize a cumulative reward of a first task. The first policy is learned using a RL algorithm and transition tuples collected in the environment, each transition tuple including state, action, reward of the first policy after taking the action, and next state…The RL agent is configured to learn a second policy to maximize a second a future cumulative reward for a second (different) task. The second policy chooses an option policy from the learned option policies. The chosen option policy generates an action for the given state…The second policy is modeled as a neural network (referred to hereinafter as second policy network) that maps state to option policy.”; see also [0138], where “In some embodiments, steps 22, 24, and 26 of the method 20 are repeated for one or more other tasks (e.g. Task 3, Task 4, etc.) to increase the number of learned potential option policies available for learning the second policy I at step 28. In such embodiments, the learned option policies are then appended to the action space (i.e., the space of available actions available) and the option policies are used for learning the second policy I as described above.”; for different tasks  (task 1 or 2 or 3) different policies (first or second or third policy) are learned. See also [0119], where “The second policy μ maps state to action and is modelled by a neural network (policy network 318) that chooses one of the n option policies (e.g., option.sub.1, . . . , option.sub.n) given the current state, or optionally one or more of the m primitive actions (e.g. action.sub.1, action.sub.2, . . . , action.sub.n).”; see also [0121], where “In FIG. 5, the policy network 318 chooses (i.e. selects) one of the option policies 218 or primitive actions m primitive actions (e.g. action.sub.1, action.sub.2, . . . , action.sub.n) from the augmented actions space 130.”; one policy is selected out of many available policies.).
Because both Levine and Marvin are in the same field of endeavor of robotic action learning. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Levine to incorporate the teachings of Marvin by including the above feature, selecting, from a plurality of disparate policy networks each being for a corresponding component of locomotion, a corresponding policy network, for performing various tasks without any interruption by selecting corresponding policy network.
Regarding claim 5, Levine further discloses a method comprising: updating one or more portions of the selected policy network using the training instances stored in association with the selected policy network in the iterations (see fig 5, block 562. See also [0094], where “At block 562, the system updates the target policy network based on the update to the normalized Q network. For example, the system may update the target policy network based on the gradient of the loss function with respect to the network parameters.”; see also fig 3 and 4).
Regarding claim 6, Levine further discloses a method wherein at least some of the updating occurs prior to cessation of the plurality of iterations (see [0049], where “the experience collector thread(s) each sync their policy parameters with the trainer thread(s) at the beginning of each episode (e.g., update their policy neural network with updated parameters generated in a most recent iteration of the training thread), execute commands on the robots, and push instances of experience data into the replay buffer.”; see also [0061], where “At each iteration of training, the training engine 114 may generate updated policy parameters utilizing a group of one or more instances of experience data of the replay buffer 122.”).
Regarding claim 7, Levine further discloses a method comprising after cessation of the plurality of iterations (see fig 3, 4 and 5, where the method can be run again after completing couple iterations): 
determining an additional pose of the mobile robot within the real world training workspace (see [0054], where “FIG. 2 includes a phantom and non-phantom image of the robot 180A showing two different poses of a set of poses struck by the robot 180A and its end effector in traversing along the path 201.”; see also fig 3, block 358. See also [0069], where “At block 358, the system identifies a current state. The current state can include the current robot state and/or the current state of one or more environmental objects. The current state of the environmental objects can be determined based on sensors attached to those environmental objects and/or based on sensor data from the robot. ”; see also [0005], where “The current state can include the state of the robot (e.g., angles of joints of the robot, position(s) of end effector(s) of the robot, and/or their time derivatives) and/or the current state of one or more components in the robot's environment (e.g., a current state of sensor(s) in the robot's environment, current pose(s) of target object(s) in the robot's environment).”; the system is determining pose of the mobile robot within the real world training workspace. So, another/additional pose can also be determined after couple iterations. See also fig 5); 
selecting(see [0020], where “In some implementations, a method is provided that includes, by one or more processors of a given robot: performing a given episode of explorations of performing a task based on a policy network having a first group of policy parameters”; see also [0023], where “The policy network can include or consist of a neural network model, and each of the updated policy parameters can define a corresponding value for a corresponding node of a corresponding layer of the neural network model.”; task is performed based on a policy network, so a policy network is selected), wherein (see fig 5,where policy network is updated based on robot current state (pose) in the real world training workspace. See also fig 3); 
for each of a plurality of additional iterations (see [0029], where “Receiving the given instance can occur in one iteration of a plurality of experience data iterations of receiving instances of experience data from the given robot, where the plurality of experience data iterations occurring at a first frequency. Training the reinforcement model to generate the updated parameters can include performing a plurality of training iterations including: a first training iteration of training of the policy network based at least in part on the given instance and the additional instances; and one or more additional training iterations of training of the policy network based on yet further instances of experience data from a plurality of the robots. The training iterations can occur at a second frequency that is a greater frequency than the experience data iterations.”), and until the one or more conditions are satisfied: 
determining additional current state data of the mobile robot (see fig 3, block 358. See also [0069], where “At block 358, the system identifies a current state. The current state can include the current robot state and/or the current state of one or more environmental objects.”), 
using the selected additional policy network and the corresponding additional current state data to generate one or more corresponding additional actions (see fig 3, block 360. See also [0070], where “At block 360, the system selects an action to implement based on the current state and based on the policy network. For example, the system may apply the current state as input to a reinforcement learning policy model and generate, over the model based on the input, output that indicates an action to implement.”), 
storing an additional corresponding training instance in association with the selected corresponding additional policy network (see fig 4, where a method of storing instances of experience data is shown. See also fig 3, block 354, where a policy network is selected and updated. See also [0067], where “At block 354, the system syncs policy parameters of a policy network used by the system based on updated parameters, if any updated parameters are available. For example, the system may replace one or more policy parameters of the policy network with one or more recently updated policy parameters generated based on the method 500 of FIG. 5.”), the corresponding additional training instance including at least the corresponding additional current state data and the one or more corresponding additional actions (see fig 4, block 454 and 456. See also [0082], where “For example, the robots may each be implementing the method 300 of FIG. 3 and block 454 may be performed in response to each instance of performance of block 364 of the method 300.”; method 300 include current state data (block 358) and corresponding action (block 360)), and 
implementing the one or more corresponding additional actions at the mobile robot (see fig 3, block 362. See also [0071], where “At block 362, the system executes the action and observes the reward and the subsequent state that results from the action. For example, the system may generate one or more motion commands to cause one or more of the actuators to move and effectuate the action.”); and 
updating one or more portions of the selected additional policy network using the additional training instances stored in association with the selected additional policy network in the additional iterations (see fig 5, block 562. See also [0094], where “At block 562, the system updates the target policy network based on the update to the normalized Q network. For example, the system may update the target policy network based on the gradient of the loss function with respect to the network parameters.”; see also fig 3 and 4).
Levine does not disclose the following limitation:
selecting, from the plurality of disparate policy networks.
However Marvin further discloses a method comprising selecting, from the plurality of disparate policy networks (see [0010], where “In some example embodiments, the robot includes an RL agent that is configured to learn a first policy to maximize a cumulative reward of a first task. The first policy is learned using a RL algorithm and transition tuples collected in the environment, each transition tuple including state, action, reward of the first policy after taking the action, and next state…The RL agent is configured to learn a second policy to maximize a second a future cumulative reward for a second (different) task. The second policy chooses an option policy from the learned option policies. The chosen option policy generates an action for the given state…The second policy is modeled as a neural network (referred to hereinafter as second policy network) that maps state to option policy.”; see also [0138], where “In some embodiments, steps 22, 24, and 26 of the method 20 are repeated for one or more other tasks (e.g. Task 3, Task 4, etc.) to increase the number of learned potential option policies available for learning the second policy I at step 28. In such embodiments, the learned option policies are then appended to the action space (i.e., the space of available actions available) and the option policies are used for learning the second policy I as described above.”; for different tasks  (task 1 or 2 or 3) different policies (first or second or third policy) are learned. See also [0119], where “The second policy μ maps state to action and is modelled by a neural network (policy network 318) that chooses one of the n option policies (e.g., option.sub.1, . . . , option.sub.n) given the current state, or optionally one or more of the m primitive actions (e.g. action.sub.1, action.sub.2, . . . , action.sub.n).”; see also [0121], where “In FIG. 5, the policy network 318 chooses (i.e. selects) one of the option policies 218 or primitive actions m primitive actions (e.g. action.sub.1, action.sub.2, . . . , action.sub.n) from the augmented actions space 130.”; one policy is selected out of many available policies.).
Because both Levine and Marvin are in the same field of endeavor of robotic action learning. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Levine to incorporate the teachings of Marvin by including the above feature, selecting, from the plurality of disparate policy networks, for performing various tasks without any interruption by selecting corresponding policy network.
Regarding claim 9, Levine further discloses a method wherein determining the additional pose is performed immediately following the cessation of the additional iterations (see [0054], where “FIG. 2 includes a phantom and non-phantom image of the robot 180A showing two different poses of a set of poses struck by the robot 180A and its end effector in traversing along the path 201.”; see also fig 3, block 358, where additional (current) state/pose is identified after completing one loop/iteration. See also [0069], where “At block 358, the system identifies a current state. The current state can include the current robot state and/or the current state of one or more environmental objects. The current state of the environmental objects can be determined based on sensors attached to those environmental objects and/or based on sensor data from the robot.”; see also [0005], where “The current state can include the state of the robot (e.g., angles of joints of the robot, position(s) of end effector(s) of the robot, and/or their time derivatives) and/or the current state of one or more components in the robot's environment (e.g., a current state of sensor(s) in the robot's environment, current pose(s) of target object(s) in the robot's environment).”; system is continuously determining the pose for corresponding actions by iterations), and wherein the additional pose of the mobile robot is a direct result of implementing the one or more corresponding actions (see fig 3, block 362. After executing the action, the method shows that it might go back to identifying the state again. See also [0071]).
Regarding claim 11, Levine further discloses a method wherein updating one or more portions of the selected policy network using the training instances stored in association with the selected policy network in the iterations (see fig 5, block 562. See also [0094], where “At block 562, the system updates the target policy network based on the update to the normalized Q network. For example, the system may update the target policy network based on the gradient of the loss function with respect to the network parameters.”; see also fig 3 and 4) comprises: 
generating a reward based on the training instances (see [0048], where “This reinforcement learning formulation can be applied on robotic systems to learn a variety of robotic skills defined by reward functions.”; see also [0051], where “As one example, a robot state representation may include joint angles and end-effector positions, as well as their time derivatives. In some implementations, a success signal (e.g., a target position) may be appended to a robot state representation. As described herein, the success signal may be utilized in determining a reward for an action and/or for other purposes. The particular success signal will depend on the task for which reinforcement learning is taking place. For example, for a reaching task, the success signal may be the goal/target position for the end-effector. As another example, for a door opening task, the success signal may include the handle position when the door is closed and the quaternion measurement of a sensor attached to the door frame (e.g., an inertial measurement unit attached to the door frame). In various implementations, standard feed-forward networks can be utilized as a policy neural network to parametrize the action-value functions and policies.”); and 
updating one or more portions of the selected policy network based on the determined reward (see [0004], where “The goal of reinforcement learning is find the optimal policy π* which maximizes the expected sum of rewards from an initial state distribution. The reward is determined based on the reward function which, as mentioned above, is dependent on the robotic task to be accomplished. Accordingly, reinforcement learning in the robotics context seeks to learn an optimal policy for performance of a given robotic task.”; see also [0046], where “Among reinforcement learning methods, off-policy methods such as Q-learning may offer data efficiency gains as compared to on-policy variants. This may be beneficial for robotic applications. Q-learning learns a greedy deterministic policy… by iterating between learning the Q-function,… of a policy and updating the policy by greedily maximizing the Q-function”; see also fig 5).
Regarding claim 12, Levine further discloses a method wherein determining the pose of the mobile robot within the real world training workspace (see [0054], where “FIG. 2 includes a phantom and non-phantom image of the robot 180A showing two different poses of a set of poses struck by the robot 180A and its end effector in traversing along the path 201.”; see also fig 3, block 358. See also [0069], where “At block 358, the system identifies a current state. The current state can include the current robot state and/or the current state of one or more environmental objects. The current state of the environmental objects can be determined based on sensors attached to those environmental objects and/or based on sensor data from the robot.”; see also [0005], where “The current state can include the state of the robot (e.g., angles of joints of the robot, position(s) of end effector(s) of the robot, and/or their time derivatives) and/or the current state of one or more components in the robot's environment (e.g., a current state of sensor(s) in the robot's environment, current pose(s) of target object(s) in the robot's environment).”) comprises: 
determining the pose of the mobile robot within the real-world workspace based on one or more instances of sensor data captured via one or more sensors (see [0069], where “At block 358, the system identifies a current state. The current state can include the current robot state and/or the current state of one or more environmental objects. The current state of the environmental objects can be determined based on sensors attached to those environmental objects and/or based on sensor data from the robot.”).
Regarding claim 13, Levine further discloses a method wherein the one or more instances of sensor data include one or more instances of vision data captured via one or more vision sensors mounted overhead the workspace (see [0069], where “For example, the current state of an environmental object can be based on sensor data from one or more sensors, such as an inertial measurement unit (“IMU”) attached to a door when the task is to open the door. Also, for example, the current state of an environmental object can be based on vision sensor data captured by a vision sensor of the robot (e.g., a current position of an object can be determined based on vision sensor data from a vision sensor of the robot). At the first iteration of block 358 the robot state of the current will be the initial robot state after the initialization of block 356. For example, the initial robot state may include the current state of one or more components of the robot such as positions, velocity, and/or acceleration of each of the joints, and/or of the end-effector.”), and wherein determining the pose of the robot within the real world workspace comprises determining the pose of the mobile robot based on the one or more instances of vision data (see [0055], where “Example vision sensors 184A and 184B are also illustrated in FIG. 1. In FIG. 1, vision sensor 184A is mounted at a fixed pose relative to the base or other stationary reference point of robot 180A. Vision sensor 184B is also mounted at a fixed pose relative to the base or other stationary reference point of robot 180B. As illustrated in FIG. 1, the pose of the vision sensor 184A relative to the robot 180A is different than the pose of the vision sensor 184B relative to the robot 180B. As described herein, in some implementations this may be beneficial to provide diversity of experience data generated by each of the robots 180A and/or 180B (if the experience data is influenced at least in part by sensor data from the vision sensors 184A and 184B). Vision sensors 184A and 184B are sensors that can generate images or other vision data related to shape, color, depth, and/or other features of object(s) that are in the line of sight of the sensors.”; see also [0069], where “Also, for example, the current state of an environmental object can be based on vision sensor data captured by a vision sensor of the robot (e.g., a current position of an object can be determined based on vision sensor data from a vision sensor of the robot).”; see also [0057]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0232488 (“Levine”), and in view of US 2021/0387330 (“Marvin”), as applied to claim 1 above, and further in view of US 2021/0187737 (“Fujimoto”). 
Regarding claim 2, Levine further discloses a method wherein selecting the corresponding policy network (see [0020], where “In some implementations, a method is provided that includes, by one or more processors of a given robot: performing a given episode of explorations of performing a task based on a policy network having a first group of policy parameters”; see also [0023], where “The policy network can include or consist of a neural network model, and each of the updated policy parameters can define a corresponding value for a corresponding node of a corresponding layer of the neural network model.”; task is performed based on a policy network, so a policy network is selected).
Levine in view of Marvin does not disclose the following limitations:
wherein the at least one parameter of the real-world training workspace is a position of a landmark within the real-world training workspace, and wherein selecting the corresponding policy network comprises: 
selecting the corresponding policy network based on comparing the pose to the position of the landmark within the real-world training workspace.
However, Fujimoto discloses a method wherein the at least one parameter of the real-world training workspace is a position of a landmark within the real-world training workspace (Per submitted specification, the pose of the robot is determined based on the position of the object/landmark inside a workspace. Fig 1A-B shows a workspace, 100 has a landmark on the center of the workspace, 108, see [0056-58] of PGPUB of submitted specification. see Fujimoto fig 2, where sensor data is the input for RL. See also [0024] where “the various kinds of sensors also include an imaging sensor that captures the posture of the robotic arm (from a plurality of directions) and an imaging sensor that captures the position and the state of an object handled by the robotic arm (from a plurality of directions), and the sensor unit 103 outputs the captured image information.”; see also [0047], where “When the robotic arm operates, the sensor unit 103 will obtain the joint angle and the acceleration speed, or an image capturing the orientation of the robotic arm, an image capturing the posture of an object (for example, an egg), and the like to obtain feedback from the environment.”; position and posture of the object in the environment is determined from imaging sensor. So, position of the object/landmark inside the environment/workspace is one parameter.), and wherein selecting the corresponding policy network comprises: 
selecting the corresponding policy network based on comparing the pose to the position of the landmark within the real-world training workspace (per submitted specification, neural networks include many policy networks and each policy network corresponds to a distinct locomotion task, see [0062] of PGPUB of submitted specification. see Fujimoto [0028], where “The control unit 200 executes, based on the sensor data from the sensor unit 103 and the learning model information, processing of a learning stage and processing of a learned stage of robot control processing.”; See also [0055], where “In the learning stage, the reinforcement learning model 253 inputs a reward that can be obtained from the difference between the actual value and the target value described above for each episode (which is a series of operations performed by the reinforcement learning model 253 to achieve an object, for example, “grasping an egg” and the like). Depending on the input reward, for example, a weighting parameter of neurons forming the neural network 301 is changed by backpropagation.”; See also [0081], where “The robot control apparatus which is operating as the server will receive the sensor data from the sensor unit via a network. Subsequently, a control variable obtained by the robot operation control unit 214 will be transmitted to the robotic arm via the network.”; see also fig 7, based on the policy the robot arm control variable is outputted and then robot control operation is performed, block S701-704. see also [0048], [0053], [0059] and [0064]).
Because Levine, Marvin and Fujimoto are in the same field of endeavor of training robot for performing a task. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Levine in view of Marvin to incorporate the teachings of Fujimoto by including the above feature, wherein the at least one parameter of the real-world training workspace is a position of a landmark within the real-world training workspace, and wherein selecting the corresponding policy network comprises: selecting the corresponding policy network based on comparing the pose to the position of the landmark within the real-world training workspace, for providing successful grasp strategy so that the robot can transfer the object without any damage of the object and avoiding collision to other object in the workspace.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0232488 (“Levine”), and in view of US 2021/0387330 (“Marvin”), as applied to claim 1 above, and in view of US 2021/0187737 (“Fujimoto”), as applied to claim 2 above, further in view of US 2016/0366818 (“Ouyang”). 
Regarding claim 3,  Levine in view of Marvin does not disclose the following limitations:
wherein selecting the corresponding policy network based on comparing the pose to the position of the landmark within the real-world training workspace comprises: 
dividing the real-world workspace into a plurality of sectors, wherein each sector corresponds to a distinct policy network in the plurality of disparate policy networks; 
determining the sector, of the plurality of sectors, corresponding to the position of the landmark; and 
selecting the corresponding policy network based on the determined sector.
However, Fujimoto further discloses a method wherein selecting the corresponding policy network based on comparing the pose to the position of the landmark within the real-world training workspace (see [0024] where “the various kinds of sensors also include an imaging sensor that captures the posture of the robotic arm (from a plurality of directions) and an imaging sensor that captures the position and the state of an object handled by the robotic arm (from a plurality of directions), and the sensor unit 103 outputs the captured image information.”; see also [0028], where “The control unit 200 executes, based on the sensor data from the sensor unit 103 and the learning model information, processing of a learning stage and processing of a learned stage of robot control processing.”; see also fig 7, based on the policy the robot arm control variable is outputted and then robot control operation is performed, block S701-704. see also [0059]).
Because Levine, Marvin and Fujimoto are in the same field of endeavor of training robot for performing a task. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Levine in view of Marvin to incorporate the teachings of Fujimoto by including the above feature, wherein selecting the corresponding policy network based on comparing the pose to the position of the landmark within the real-world training workspace, for providing successful grasp strategy so that the robot can transfer the object without any damage of the object and avoiding collision to other object in the workspace.
Levine in view of Marvin and Fujimoto does not disclose the following limitations:
wherein selecting the corresponding policy network…comprises: 
dividing the real-world workspace into a plurality of sectors, wherein each sector corresponds to a distinct policy network in the plurality of disparate policy networks; 
determining the sector, of the plurality of sectors, corresponding to the position of the landmark; and 
selecting the corresponding policy network based on the determined sector.
However, Ouyang discloses a method wherein selecting the corresponding policy network (see fig 6, where a mowing route is generated based on divided/identified sector of an area. Sector containing the landmark, 12 is divided/identified on the area. Selecting mowing route based on sector of an area is interpreted as selecting a policy network for performing a task.)…comprises: 
dividing the real-world workspace into a plurality of sectors, wherein each sector corresponds to a distinct policy network in the plurality of disparate policy networks (see fig 3, where a real-world workspace is divided into multiple sectors. See also [0050], where “In one embodiment, a CPU or a microcontroller may be on the robotic lawn mower and on the boundary stands to do the calculation and analysis. The calculation determines the lawn area, tracks the position of the robotic lawn mower, and determines the mowing route, mowing pattern, mowing speed, mowing frequency, and mowing period.”; see also [0055], where “The robotic lawn mower 1 is not allowed to go across these objects. In this application, the locations where these objects located are defined as block areas 12. The dashed line in the figure illustrates a possible way of setting up the wire such that the robotic lawn mower 1 does not go across the lawn border and block area 12.”; mowing route or pattern is determined for each area separately or distinctly. So, each sector has separate/distinct policy network); 
determining the sector, of the plurality of sectors, corresponding to the position of the landmark (see fig 3, where 12 is a tree (position of landmark).); and 
selecting the corresponding policy network based on the determined sector (See [0059], where “For a lawn which has several block areas 12 inside, such as the one shown in FIG. 6, the situation becomes more complicated and it may be difficult for traditional robotic lawn mowers 1 to cover entire lawn area without missing spots, because the mower does not have visions to look at the lawn situation. This disclosure, with boundary stands, offers a solution for the robotic lawn mower 1 to detect outer boundary of the lawn and internal block area 12. With this disclosure, the mowing route may be controlled without the repetition and without missing spots.”).
Because Levine, Marvin, Fujimoto and Ouyang are in the same field of endeavor of training robot for performing a task. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Levine in view of Marvin and Fujimoto to incorporate the teachings of Ouyang by including the above feature, wherein selecting the corresponding policy network…comprises: dividing the real-world workspace into a plurality of sectors, wherein each sector corresponds to a distinct policy network in the plurality of disparate policy networks; determining the sector, of the plurality of sectors, corresponding to the position of the landmark; and selecting the corresponding policy network based on the determined sector, for avoiding the robot being stuck is a sector during movement and performing the assigned task without any interruption.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0232488 (“Levine”), and in view of US 2021/0387330 (“Marvin”), as applied to claim 1 above, and in view of US 2021/0187737 (“Fujimoto”), as applied to claim 2 above, in view of US 2016/0366818 (“Ouyang”), as applied to claim 3 above, and further in view of US 2013/0218342 (“Teng”). 
Regarding claim 4, Levine in view of Marvin, Fujimoto and Ouyang does not disclose the following limitation:
wherein the location of the landmark is the center of the real-world workspace, and wherein the plurality of sectors are based on the relative pose of the robot within the real-world workspace.
However, Teng discloses a method wherein the location of the landmark is the center of the real-world workspace, and wherein the plurality of sectors are based on the relative pose of the robot within the real-world workspace (see [0024], where “the cleaning robot 25 can estimate a position of a center of the cleaning area, i.e. the first region, according to the described coordinates.”; see also [0025], where “Refer to FIG. 2b. When the cleaning robot 25 goes back to the starting point, the cleaning robot 25 moves for a distance d to the center of the cleaning area.”; see also [0027], where “The cleaning robot 25 moves in the way shown in FIG. 2 until the cleaning robot 25 moves to the center of the cleaning area. In another embodiment, the moving manner of the cleaning robot 25 shown in FIG. 2b can be replaced by other moving manners. Please refer to FIGS. 2c and 2d. In FIG. 2c, the cleaning robot 25 first moves to the center C of the cleaning area. Then, the cleaning robot 25 moves along a spiral route from the center C to the outline of the cleaning area.”; see also [0064], where “In the step S65, the cleaning robot returns back to the second position. In the step S66, the cleaning robot first determines whether the second position is the center of the cleaning area or a distance between the second position and the center of the cleaning area is less than the distance d. If yes, the cleaning robot finishes its work. Then the cleaning robot can move to the charging station or move reversely to clean the cleaning area again. If not, step S64 is executed and the cleaning robot moves the distance d to the center of the cleaning area and then moves according to the second cleaning route.”).
Because Levine, Marvin, Fujimoto, Ouyang and Teng are in the same field of endeavor of controlling robot. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Levine in view of Marvin, Fujimoto and Ouyang to incorporate the teachings of Teng by including the above feature, wherein the location of the landmark is the center of the real-world workspace, and wherein the plurality of sectors are based on the relative pose of the robot within the real-world workspace, for generating faster and efficient trajectory without significant maneuver based on object and robot pose.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0232488 (“Levine”), and in view of US 2021/0387330 (“Marvin”), as applied to claim 7 above, and further in view of US 2011/0015785 (“Tsusaka”). 
Regarding claim 8, Levine in view of Marvin does not disclose the following limitation:
wherein the corresponding component of locomotion, for the policy network, is a forward movement component, and wherein the corresponding component of locomotion, for the additional policy network, is one of: a backwards movement component, a left movement component, and a right movement component.
However, Tsusaka discloses a method wherein the corresponding component of locomotion, for the policy network, is a forward movement component (see fig 3, where 58 is forward moving calculation unit. See also [0266], where “Reference numeral 58 represents a forward kinematical calculation unit to which a joint-angle vector q that is the current value q of each of the joint angles measured by the encoder 44 of each of the joint portions of the robot arm 5 is inputted through the input/output IF 24. In the forward kinematical calculation unit 58, geometrical calculations are carried out to convert the joint angle vectors q of the robot arm 5 to the tip unit position and orientation vector r by the forward kinematical calculation unit 58. The tip unit position and orientation vector r calculated by the forward kinematical calculation unit 58 is outputted to the positional error calculation unit 80, the impedance calculation unit 51, and the target track generation unit 55.”; see also [0282]), and wherein the corresponding component of locomotion, for the additional policy network, is one of: a backwards movement component, a left movement component, and a right movement component (see fig 3, where 57 is reverse/backward moving calculation unit. See also [0270], where “Based upon the positional error compensating output u.sub.re inputted from the positional error compensating unit 56 and the joint angle vector q measured in the robot arm 5, the approximation reverse kinematical calculation unit 57 carries out approximation calculations of reverse kinematics”).
Because Levine, Marvin and Tsusaka are in the same field of endeavor of controlling and training robot. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Levine in view of Marvin to incorporate the teachings of Tsusaka by including the above feature, wherein the corresponding component of locomotion, for the policy network, is a forward movement component, and wherein the corresponding component of locomotion, for the additional policy network, is one of: a backwards movement component, a left movement component, and a right movement component, for providing complete instruction for performing a task without any additional resources.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0232488 (“Levine”), and in view of US 2021/0387330 (“Marvin”), as applied to claim 7 above, and further in view of US 2021/0356960 (“Takai”). 
Regarding claim 10, Levine in view of Marvin does not disclose the following limitations:
wherein determining the additional pose is performed immediately following after performing an automated recovery of the robot in response to a fall of the robot that led to the cessation of the additional iterations, and wherein the additional pose of the mobile robot is a direct result of implementing the automated recovery of the robot.
However, Takai discloses a method wherein determining the additional pose is performed immediately following after performing an automated recovery of the robot in response to a fall of the robot that led to the cessation of the additional iterations (see [0046], where “When the autonomous transport robot 20 moves along the path P1 shown in FIG. 3 and stops in response to the pressing of the emergency stop button 282 at the stop point CP4, the autonomous transport robot 20 enters a stuck state in which the autonomous transport robot 20 cannot autonomously move by the autonomous transport robot 20 alone in the autonomous mobile apparatus control system 1 according to the first embodiment. When such a stuck state occurs, in the autonomous mobile apparatus control system 1 according to the first embodiment, the autonomous transport robot 20 is recovered from the stuck state to the autonomous mobile state based on an instruction from the higher-level management apparatus 10.”; moving direction is interpreted as pose), and wherein the additional pose of the mobile robot is a direct result of implementing the automated recovery of the robot (see fig 4, block S3 and S7. See also [0064], where “the determination of the moving direction and the movement control of the autonomous transport robot 20 for recovering from the stuck state to the autonomous drive mode can be performed by the higher-level management apparatus 10 or by the autonomous transport robot 20. At this time, the autonomous transport robot 20 determines the moving direction and the movement control of the autonomous transport robot 20 based on the environmental information acquired by the higher-level management apparatus 10 using the environment cameras 30.”).
Because Levine, Marvin and Takai are in the same field of endeavor of controlling training robot. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Levine in view of Marvin to incorporate the teachings of Takai by including the above feature, wherein determining the additional pose is performed immediately following after performing an automated recovery of the robot in response to a fall of the robot that led to the cessation of the additional iterations, and wherein the additional pose of the mobile robot is a direct result of implementing the automated recovery of the robot, for recovering robot safely and continue the task sequence without any further delay.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0232488 (“Levine”), and in view of US 2021/0387330 (“Marvin”), as applied to claim 12 above, and further in view of US 2020/0061839 (“Deyle”). 
Regarding claim 14, Levine in view of Marvin does not disclose the following limitation:
wherein the one or more instances of sensor data include one or more instances of signal strength data transmitted via one or more wireless signal transmitters placed in the real-world workspace and captured via one or more receivers of the mobile robot, and wherein determining the pose of the mobile robot within the real-world workspace comprises determining the pose of the mobile robot based on the one or more instances of signal strength data.
However, Deyle discloses a method wherein the one or more instances of sensor data include one or more instances of signal strength data transmitted via one or more wireless signal transmitters placed in the real-world workspace and captured via one or more receivers of the mobile robot (per submitted specification, the location of the robot within the workspace is determined based on the captured signal strength e.g. if the robot is inside the workspace the signal strength is higher compare to the robot is outside of the workspace, see [0066] of PGPUB of submitted specification. see Deyle fig 24, where robot is moving by identifying RFID tags. See also [0288], where “the robot 100 can determine a location of a detected RFID tag by detecting a first peak signal strength of the RFID tag, by moving in a first direction perpendicular to the direction of movement of the robot at the location of the first peak signal strength, and by determining a second peak signal strength of the RFID tag. In the embodiment that the second peak signal strength of the RFID tag is less than the first peak signal strength, the robot can return the location of the first peak signal strength and move in a direction opposite the first direction. The process can be repeated, allowing the robot to iteratively move closer to the detected RFID tag until the robot is able to reduce the distance between the robot and the RFID tag to less than a threshold distance. The robot can then identify the location of the detected RFID tag, or can associate the location of the robot with the RFID tag (for instance, if the threshold distance is less than a meter, a foot, or any other suitable distance).”; see also [0285], where “To locate items coupled to RFID tags, the robot 100 can scan areas in a direction and height corresponding to locations where items coupled to the RFID tags can be located. For example, for a circular rack within a store, the robot can circumnavigate around the rack, and can aim a reader antenna array at a height corresponding to the rack (or a threshold distance below the rack to compensate for the height of a hanger) to scan for RFID tags. Likewise, for a set of shelves, the robot can aim a reader antenna array at heights corresponding to each shelf, or can “sweep” the shelves by adjusting a height of the reader antenna array from a top of the shelves to the bottom (or vice versa). In some embodiments, the robot can perform a 3D scan of infrastructure within a store to identify potential locations for store inventory, and can aim reader antenna arrays based on the identified potential locations to scan for RFID tags.”; RFID tags correspond to wireless signal transmitter. see also [0290-295]), and wherein determining the pose of the mobile robot within the real-world workspace comprises determining the pose of the mobile robot based on the one or more instances of signal strength data (see also fig 27A-B, where robot is operating in a retail environment by detecting RFID tag of the shelf. See also fig 25, where operation is performed by detecting RFID tag. See also [0312], where “In other embodiments, the operation can include updating an inventory database with the determined location of the detected RFID tag, informing a customer of the location of the identified object coupled to the RFID tag (for instance, in response to a request from the customer for the location of the RFID tag), informing a store employee of the location of the identified object, flagging the identified object within an inventory database for relocation, moving the identified object to a location identified by an inventory database and corresponding to the identified object, adjusting the selected route of the robot based on the location of the detected RFID tag, or any other suitable operation based on one or more of the detected RFID tag, the identity of the object coupled to the RFID tag, and the determined location of the RFID tag.”; the route of the robot is adjusted by detecting RFID tag. So, the pose of the mobile robot is determined based on detected RFID tag.).
Because Levine, Marvin and Deyle are in the same field of endeavor of collecting data using sensor. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Levine in view of Marvin to incorporate the teachings of Deyle by including the above feature, wherein the one or more instances of sensor data include one or more instances of signal strength data transmitted via one or more wireless signal transmitters placed in the real world workspace and captured via one or more receivers of the mobile robot, and wherein determining the pose of the mobile robot within the real world workspace comprises determining the pose of the mobile robot based on the one or more instances of signal strength data, for avoiding any collision by determining the relative position of the robot and other objects in the workspace.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2022/0083012 (“Luo”) discloses a method for generating motion data and training the policy network.
US 2019/0385022 (“Jang”) discloses a method for performing tasks using various policy network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SOHANA TANJU KHAYER/Examiner, Art Unit 3664